MEMORANDUM **
Don Hall appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 *992action against the City of Spokane to recover money he paid as a result of being over-charged for his water bill. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim, see Single Moms, Inc. v. Montana Power Co., 331 F.3d 743, 746 n. 2 (9th Cir.2003), and we affirm.
The district court correctly dismissed Hall’s federal claims because the right to be charged the correct rate for water services does not rise to the level of a constitutionally protected interest. See Lujan v. G & G Spriinkler, Inc. 532 U.S. 189, 196, 121 S.Ct. 1446, 149 L.Ed.2d 391 (2001) (finding no constitutionally protected property interest in claim for money owed); DeBoer v. Pennington, 287 F.3d 748, 750 (9th Cir.2002). Furthermore, the City of Spokane did not violate Hall’s due process rights because he had sufficient opportunity to pursue his claims for a refund in state court. See Lujan, 532 U.S. at 195, 121 S.Ct. 1446; DeBoer, 287 F.3d at 749.
Hall’s motion for extension of time to file a reply brief is granted. The panel has considered the arguments raised in the reply brief filed on February 15, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.